Citation Nr: 1626661	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  10-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to a combined rating in excess of 30 percent for right knee disability for the period from February 25, 2009 through August 28, 2012.

4.  Entitlement to a rating in excess of 30 percent for a post total knee arthroplasty (TKA) right knee disability from October 1, 2013.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to January 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that found new and material evidence had not been received to reopen claims of service connection for bilateral hearing loss and tinnitus, and denied ratings in excess of 10 percent, each, for right knee degenerative joint disease (DJD) and right knee laxity.  In June 2011, these matters were remanded (by a Veterans Law Judge other than the undersigned) for additional development.  An October 2012 rating decision assigned a 20 percent rating for right knee DJD, effective from February 2009.  An August 2013 rating decision rerated the Veteran's right knee disability under Diagnostic Code (Code) 5055 (for post-TKA knee disability), assigning ratings of 100 percent from August 29, 2012, through September 30, 2013, and a 30 percent rating from that date.  

The June 2011 Board decision also reopened the claim of service connection for a left knee disability, and granted service connection on de novo review, resolving the appeal in that matter.  

The issues of service connection for bilateral hearing loss and tinnitus on de novo review, and entitlement to a rating in excess of 30 percent for post-TKA right knee disability from October 1, 2013 are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that such disabilities were not shown (and not shown during service or postservice). 

2.  Evidence received since the November 2004 rating decision includes competent evidence that tends to show the Veteran has a bilateral hearing loss disability and tinnitus; relates to unestablished facts necessary to substantiate the claims of service connection for a bilateral hearing loss and tinnitus; and raises a reasonable possibility of substantiating the claims.

3.  From February 25, 2009 through August 28, 2012, the Veteran's right knee disability was manifested by flexion limited to no less than 100 degrees and extension limited at not more than 5 degrees, even with the factor of pain on motion considered; there was no clinical evidence of instability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  A combined rating in excess of 30 percent for right knee disability is not warranted for the period from February 25, 2009 through August 28, 2102.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Codes 5257, 5260, 5261, (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Regarding the claims to reopen, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matters.  Regarding the rating for right knee disability VA's duty to notify was satisfied by a letter in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records (STRs) and private and VA medical records have been secured.  As discussed in greater detail below, he was afforded an adequate VA examination to assess the severity of his right knee disability from February 25, 2009 through August 28, 2012.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that an audiogram on March 1965 entrance examination found that right ear puretone thresholds (in decibels) were 5 (20), -5 (5) and  -5 (5) at 500, 1,000 and 2,000 Hertz, respectively.  (Only three frequencies were tested for the right ear.)  Left ear puretone thresholds were 0 (15), -10 (0), -5 (5) and 10 (-5) at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  [The figures in parentheses represent the conversions of American Standard Associates values to International Standards Organization values.]  Audiometry on the September 1972 reenlistment examination found that right ear puretone thresholds were 30, 15, 15, 10 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 35, 25, 15, 15 and 20.  A bilateral high frequency hearing loss (HFHL) was noted.  A HFHL was noted on September 1981 reenlistment examination, but audiometry was not reported.

In April 1982, the Veteran reported his left ear was stuffed up.  Examination of the left ear found blood over the tympanic membrane.  It was indicated there was a possible perforation of the tympanic membrane.  The right ear was within normal limits.  The assessment was otitis media.  He was seen one week later and there was dry crusting of blood in the left ear.  A slight hearing loss to low tones was noted.  Still later in April 1982, he stated he felt dizzy and nauseous when his left ear popped.  Audiometry in May 1982 found that right ear puretone thresholds were 20, 5, 5, 10 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the puretone thresholds were 20, 15, 10, 15 and 20.  The ears were normal on November 1985 retirement examination.  Audiometry showed right puretone thresholds were 20, 10, 5, 15 and 10 decibels at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 20, 5, 15, 25 and 20.

The Veteran's service personnel records show his primary military occupation was postal clerk/area mail router; they also show that he served on the U.S.S. JF Kennedy (an aircraft carrier)..

An unappealed November 2004 rating decision denied the Veteran service connection for bilateral hearing loss and tinnitus based essentially on findings that such disabilities were not shown (or manifested in service or shown postservice).  That decision is final.  38 U.S.C.A. § 7105.

On March 2005 VA audiometry, right ear puretone thresholds were 10, 5, 10, 30 and 35 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 15, 5, 15, 35 and 30.  It was noted the Veteran had a mild bilateral high frequency sensorineural hearing loss (SNHL).

On March 2005 VA examination for ear disease, the Veteran reported a history of progressive hearing loss and a 10 to 15 year history of bilateral tinnitus.  He stated he was a mail clerk in service, but had some noise exposure from the flight deck of an aircraft carrier and when he served at several naval air stations.  The diagnoses were bilateral minimal high frequency SNHL with normal audiometric thresholds for rating purposes and bilateral recurrent tinnitus.  The examiner reviewed the record, to include the STRs and the audiogram done that month.  He noted that the STRs are silent regarding hearing loss and tinnitus, and that the Veteran had normal puretone thresholds on 1986 retirement examination.   While the Veteran had a history of acute suppurative otitis media in April 1982, it was treated and did not result in any sequelae.  He stated that it seemed apparent this did not represent a chronic condition as the infections healed.  Since the STRs are silent for hearing loss and tinnitus, it appeared that the Veteran's slight decline in audiometric thresholds occurred subsequent to service.  The examiner opined that it was less likely than not that the Veteran's current hearing loss and tinnitus are related to military noise exposure/acoustic trauma.  The Veteran otitis media in service did not represent a chronic problem and there was no evidence of it at present.

VA outpatient treatment records show that when the Veteran was seen in the audiology clinic in November 2006, a comparison of the audiometry on the March [2005] VA examination and those currently found no significant changes.  On December 2008 VA audiometry, right ear puretone thresholds were 30, 20, 15, 35 and 30 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, puretone thresholds were 25, 20, 20, 40 and 40.  It was noted the Veteran had a mild to moderate bilateral high frequency SNHL.  

On February 2012 VA knees examination the Veteran reported chronic right knee pain with laxity and instability.  He wore a brace occasionally for comfort and stability, and took Tylenol for discomfort.  Examination found range of motion was from 0 to 115 degrees with pain at 100 degrees.  There was no additional limitation of motion following repetitive use testing.  Functional loss consisted of less movement than normal and pain on movement.  There was tenderness or pain to palpation of the right knee.  Lachman's, posterior drawer and medial-lateral instability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  It was indicated that the Veteran's symptoms of a meniscus condition were frequent episodes of joint locking, joint pain and joint effusion.  The diagnoses were right knee sprain and right knee meniscal tear.  The examiner stated the Veteran had severe DJD in the right knee with limitation of motion, chronic swelling, moderate crepitance and grinding with movement.  He noted that the right knee disability limited the Veteran's ability to engage in prolonged standing and walking.  

Private hospital records show the Veteran was admitted in August 2012 for a right TKA; pre-operative examination of the knee found range of motion from 5 to 115 degrees.  

	Claims to Reopen 

When there is a final rating decision on a claim of service connection, such claim may not be reopened and allowed based on the same factual basis.  38 U.S.C.A. § 7105.  However, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a "low threshold" standard requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Because the prior final (November 2004) rating decision denied service connection for hearing loss and tinnitus on the basis that such disabilities were not shown (either during the pendency of that claim or at any time during service or postservice), for evidence received since to pertain to the unestablished facts necessary to substantiate such claims (and be new and material), it would have to tend to show first that the Veteran has (or may have such disabilities).  Evidence received since the November 2002 rating decision includes a December 2008 audiogram that demonstrates the Veteran has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385).  Furthermore, on examination since then the Veteran has reported that he has a history of tinnitus; as tinnitus is capable of lay observation (by the person experiencing it) and generally incapable of lay observation his report is sufficient to establish that he has tinnitus.  s This evidence, in conjunction with the Veteran's assertion that he his hearing loss is related to noise exposure in service, pertains to the unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus.  It is both new and material, and the claims of service connection for bilateral hearing loss and tinnitus may be reopened.

De novo consideration of the claims is addressed in the remand below.

Rating for Right Knee Disability from February 2009 through August 28, 2012.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken considering the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Code 5260, a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees,.  38 C.F.R. § 4.71a.

Under Code 5261 a 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a. 

Under Code 5257 a 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate; and a 10 percent rating, when slight,.  38 C.F.R. § 4.71a. 

In addition to separate ratings being assignable for DJD and limitation of motion and for instability, separate ratings may be assigned for compensable limitations of flexion and extension of a knee.  VAOPGCPREC 9-2004.  

When the Veteran was seen in a VA outpatient treatment clinic in June 2010, the limitation of right knee motion shown was not to a compensable degree; there was no instability; the knee was mildly tender to palpation.    Such findings clearly do not warrant a rating in excess of 30 percent for the disability.

On February 2012 VA examination the right knee motion shown (0 to 115 degrees, with pain at 100 degrees) does not represent compensable limitations of flexion or extension, and clearly an increase in the rating for the DJD component of the disability, under Codes 5260, 5261 was not warranted.  The Board notes the reported symptoms of pain and instability.  However, the tests for stability conducted (Lachman's, posterior drawer, and for medial-lateral instability were all normal; and there was no evidence (or history) of subluxation or dislocation.   Accordingly an increase in the 10 percent rating under Code 5257 was not warranted.   

When the Veteran was admitted for the right TKA in August 2012 right knee range of motion was from 5 to 115 degrees.  

At no time under consideration (from February 25, 2009 through August 28, 2012) do the clinical findings noted warrant a combined rating in excess of 30 percent for the Veteran's right knee disability.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and impairment associated with the Veteran's right knee disability are encompassed by the criteria for the schedular ratings assigned for the period from February 25, 2009 through August 28, 2012.  The Veteran has not alleged any impairment of function that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, there is no indication or allegation that the Veteran's right knee disability prevented him from being gainfully employed during the period from February 25, 2009 through August 28, 2012; there is no indication in the evidence of record that by virtue of his right knee disability he was rendered incapable of gainful employment.  On February 2012 VA examinations, it was noted that the Veteran's right knee disability contraindicated prolonged walking and standing; however, there is no indication in the record that by virtue of the disability he would be precluded from participating in gainful employment.  Accordingly, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.

The Board finds that the preponderance of the evidence is against this claim and that, therefore, the appeal in the matter must be denied.
ORDER

The appeal to reopen a claims of service connection for bilateral hearing loss and tinnitus is granted.

A combined rating in excess of 30 percent for the Veteran's right knee disability prior to August 29, 2012 is denied.


REMAND

The Board finds that further development is needed for proper adjudication of the claims of service connection for bilateral hearing loss and tinnitus in light of the evidence showing he has such disabilities and the overall record.  

At the outset, the Board notes that the Veteran's service in the Navy included service aboard an aircraft carrier.  Notably, while a postal clerk MOS would not normally be assumed to have involved exposure to substantial levels of noise, the Board observes that the duties of a postal clerk on an aircraft carrier reasonably would have included meeting arrivals of mail delivery by helicopter on a flight deck.  Therefore, it may reasonably be conceded that the Veteran was exposed to some level of hazardous noise in service.  A medical advisory opinion regarding whether the Veteran's current hearing  loss and tinnitus may reasonably be related to his exposure to noise in service is necessary.

Regarding the rating for the post-TKA right knee disability (following the termination of the one year period of total rating following replacement afforded under Code 5055) the Board notes that the Veteran has afforded a VA examination to assess the disability following the TKA (and there is no clear picture of the postoperative (TKA) status of the knee).  Accordingly, an examination to assess the right knee disability is necessary.  

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his right knee since 2013, and to submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified (i.e., any not already associated with the record).

2.  The AOJ should then arrange for the Veteran to be examined by an orthopedist to assess the severity of his post-TKA right knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.  The examiner should note if there are residuals of weakness, pain, and limitation of motion (and if so, their extent/severity) , and whether there are chronic residuals consisting of severe painful motion or weakness in the right lower extremity.  

The examiner should include rationale with all opinions.

3.  The AOJ also arrange for the Veteran to be examined by an audiologist or otologist to determine the likely etiology of his current bilateral hearing loss.  The entire record should be reviewed by the examiner in conjunction with the examination.  The examiner should note that while the Veteran's MOS was that of a postal clerk, he served on an aircraft carrier (where the duties of a postal clerk reasonably would have placed him on the flight deck (exposing him to hazardous levels of noise).  Based on review of the record and examination and interview of the Veteran the examiner should provide opinions that respond to the following:

(a) Please identify the likely etiology of the Veteran's hearing loss and tinnitus disabilities.  Specifically, is it at least as likely as not (a 50% or higher probability) that the bilateral hearing loss and tinnitus are related to his service, to include as due to his acknowledged exposure to hazardous levels of noise therein.  

(b) If the hearing loss and tinnitus are determined to be unrelated to the Veteran's service, please identify the etiology for those disabilities considered more likely, and explain why that is so.  

The examiner should include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


